Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 is rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of a “recording medium”.  The claims fall outside the scope of patent-eligible subject matter at least because the claimed computer-readable storage medium is broad enough to encompass transitory embodiments (e.g., one of ordinary skill in the art could reasonably be expected to interpret the computer-readable storage medium as a carrier wave onto which instructions could be coded) and because paragraph 0152 of the specification describing computer-readable storage medium does not limit recording medium to non-transitory embodiments.
See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “in an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US Pub 2014/0364212 A1) in view of He et al. (US Pub 2006/0268101 A1).
As to claim 1, Osman discloses an information processing device, comprising: 
a determining unit that determines a gazing state or a non-gazing state of a first user present in first real space (Osman, ¶0123, “The observation of the gaze condition may include detecting a gaze direction of the user for a period of time to see if the gaze has shifted over time, detecting a gaze pattern over a period of time to determine if the user is tracking a pattern, switching of gaze from a first position to a second position back to first position repeatedly, detecting changes in gaze directions to determine if the user is experiencing dizziness, etc. The observation of the gaze condition is correlated with the pre-defined actions provided by the HHC, the HMD, the game cloud and/or computer (if present) in order to determine if transition has to be performed. The actions provided by the HHC or HMD may also include feedback to the game program, such as tactile feedback, audio feedback, etc., in addition to the move actions. The user's gaze condition may be tracked using one or more internal camera units.”), 
for a display object displayed by a display device of the first user (Osman, ¶0124, “FIG. 3A illustrates one such embodiment, wherein the tracking by the internal cameras detects the user's gaze to be fixed on the interactive scenes being rendered on the screen at a gaze angle illustrated by line ‘a’ defined at angle ‘θ’ from a normal line. In response to this detection, the game processing module of the HMD will continue to render interactive scenes related to the game program streaming from the computer or game cloud that correlates with the gaze angle, on the screen of the HMD.” ¶0130, “in FIG. 3B, the image (i.e., a visual or adjusted visual) of the HHC held in the user's hand is rendered in the bottom portion of the screen of the HMD, represented by region 304, while the remaining portion of the screen, represented by region 302, continue to render the interactive scenes from the game streaming from the computer or the game cloud. As a result, the bottom portion of the HMD screen is considered to have transitioned from a non-transparent mode to a simulated transparent mode while the remaining portions of the screen continue to render in a non-transparent mode.” ¶0140, “The distance, location, angle, etc., of objects in the game space and the objects from the real world are rendered on the screen of the HMD by taking into consideration the user's forward movement and downward gaze shift as captured by the observation cameras and the external cameras. Thus, the objects (both real and virtual objects) are rendered in a manner that makes the objects appear closer to the user 108. In the example illustrated in FIG. 4C, the HMD screen is considered to have transitioned from non-transparent mode to semi-transparent mode. In some embodiments, the virtual game objects are faded out to the background and the real-world objects are brought into focus (i.e., foreground). In an alternate embodiment, the real-world objects are faded out to the background and the virtual game objects are brought in focus (i.e., foreground).”), 
Osman, ¶0132, “It should be noted that the user's gaze may shift in any direction. As a result, corresponding portions of the screen of the HMD may transition from non-transparent to transparent mode depending on what is being rendered on that portion of the screen.” ¶0148, “Based on the gaze pattern, the game processing module switches the appropriate portion of the screen between a non-transparent mode and a semi-transparent (where the real-world scene is presented along with the interactive scenes) or simulated transparent mode (where at least part of the objects from the real-world scene replaces at least a portion of the interactive scenes), in line with the established gaze pattern of the user. Thus, the bottom portion of the screen may render the HHC in the user's hand when the user's gaze is directed downward and when the user's gaze shifts upward, the interactive game scene from the game program is rendered, thereby providing a more realistic transition effect to the user.” Osman, ¶0155, “The transparent mode may be discontinued after a period of time, as illustrated in operation 550. The discontinuation of the transparent mode causes the HMD screen to switch to non-transparent mode wherein the interactive scenes of the game are rendered in the HMD screen. The switching to non-transparent mode allows the user to fully immerse in the game while the transition into the transparent mode provides a peek into the real-world as the user continues to immerse in the game.”).
Osman does not explicitly discloses “the display object being associated with second real space different from the first real space”.
He teaches the display object being associated with second real space different from the first real space (He, ¶0007, “the background behind the meeting participant is also modified (for example, by blurring or deleting it) to preclude the need for tidying up the conferencing space.” ¶0013, “This embodiment is useful when a room is messy or cluttered or contains items that the video conferencing participant in the image does not want the other participants to see. The background can be modified by blurring the background, or the background can simply be made a given color, another background video, or be deleted.”).
Osman and He are considered to be analogous art because all pertain to image or video modification. It would have been obvious before the effective filing date of the claimed invention to have modified Osman with the features of “the display object being associated with second real space different from the first real space” as taught by He. The suggestion/motivation would have been in order to improve the appearance of video conferencing participants, and possibly their environment (He, ¶0006).

As to claim 2, claim 1 is incorporated and the combination of Osman and He discloses the display control unit gradually changes the appearance of the display object every time the gazing state is changed to the non-gazing state (Osman, ¶0024, “In some embodiments, the transition may be done in gradual increments. In some embodiments, the transition in gradual increments may be linear or non-linear depending on the game intensity.”).

As to claim 3, claim 1 is incorporated and the combination of Osman and He discloses the display control unit gradually increases the amount of change to the appearance of the display object according to elapse of time (Osman, ¶0024, “In some embodiments, the transition may be done in gradual increments. In some embodiments, the transition in gradual increments may be linear or non-linear depending on the game intensity.”¶0089, “The internal cameras 109 may be used to determine the user's gaze direction for a period of time (for e.g., when the user who was looking straight looks down for some period of time), detect a gaze pattern over a period of time” ¶0126, “In some embodiments, the shifting in gaze is significant if the user's eyes have remained shifted from the original angle for more than a pre-defined threshold period (for e.g., 0.5 sec, 1, sec, 2 secs, 3 secs, 4 secs, etc.).”).

As to claim 7, claim 1 is incorporated and the combination of Osman and He discloses the determining unit determines the gazing state or non- gazing state of the first user for the display object, based on a line of sight of the first user or an orientation of the first user's face or head (Osman, ¶0126, “The gaze pattern may be determined by analyzing the line of sight information and the time-stamp information provided by the image frames capturing the gaze shift.” ¶0129, “The object in the line of sight of the shifted gaze may be determined by correlating the input data from the internal camera with the data from observation camera and the external cameras mounted on the HMD to determine the object of interest that correlates with the angle of the shifted gaze.”)

As to claim 8, claim 1 is incorporated and the combination of Osman and He discloses the display control unit makes change from a part assumed to be difficult for the first user to recognize the change (Osman, ¶0155, “The transparent mode may be discontinued after a period of time, as illustrated in operation 550. The discontinuation of the transparent mode causes the HMD screen to switch to non-transparent mode wherein the interactive scenes of the game are rendered in the HMD screen. The switching to non-transparent mode allows the user to fully immerse in the game while the transition into the transparent mode provides a peek into the real-world as the user continues to immerse in the game.” When a user is not gazing at an area that is changed, it is obvious to assume to be difficult to recognize the change.)

As to claim 9, claim 8 is incorporated and the combination of Osman and He discloses the display control unit makes change, among a plurality of the display objects, in order from the display object lower in visual attraction (Osman, ¶0155, “The transparent mode may be discontinued after a period of time, as illustrated in operation 550. The discontinuation of the transparent mode causes the HMD screen to switch to non-transparent mode wherein the interactive scenes of the game are rendered in the HMD screen. The switching to non-transparent mode allows the user to fully immerse in the game while the transition into the transparent mode provides a peek into the real-world as the user continues to immerse in the game.”)

As to claim 10, claim 8 is incorporated and the combination of Osman and He discloses the display control unit makes change, among a plurality of the display (Osman, ¶0155, “The transparent mode may be discontinued after a period of time, as illustrated in operation 550. The discontinuation of the transparent mode causes the HMD screen to switch to non-transparent mode wherein the interactive scenes of the game are rendered in the HMD screen. The switching to non-transparent mode allows the user to fully immerse in the game while the transition into the transparent mode provides a peek into the real-world as the user continues to immerse in the game.”)

As to claim 11, claim 8 is incorporated and the combination of Osman and He discloses when the display object is a person, the display control unit makes change from a part other than the person's face (He, ¶0007, “the background behind the meeting participant is also modified (for example, by blurring or deleting it) to preclude the need for tidying up the conferencing space.” ¶0013, “This embodiment is useful when a room is messy or cluttered or contains items that the video conferencing participant in the image does not want the other participants to see. The background can be modified by blurring the background, or the background can simply be made a given color, another background video, or be deleted.”).

As to claim 12, claim 8 is incorporated and the combination of Osman and He discloses when the display object is something other than a person, the display control unit makes change from a part that is at an end of an angle of view displayed by the (Osman, ¶0126, “the game processing module may determine that the game pattern has not identified any significant change in the gaze condition of the user, i.e., shifting of gaze was insignificant (time-wise or angle-wise),”)

As to claim 13, claim 1 is incorporated and the combination of Osman and He discloses the display control unit controls the amount of change according to whether or not the display object looks familiar to the first user (Osman, ¶0146, “The transition from the non-transparent mode to fully transparent or simulated transparent mode may be done gradually depending on the intensity of the game play that was rendering on the screen of the HMD of the user to allow the user to transition from the virtual environment to the real-world environment.” ¶0151, “The gradual change in the images being rendered on the optics screen during the transition from non-transparent mode to semi-transparent, simulated transparent or fully transparent mode is especially useful when the user is fully immersed in a high-intensity game and the shifting in gaze forces a transition from a high-intensity scene to a low-intensity scene or a static scene of the real-world.”).

As to claim 14, claim 1 is incorporated and the combination of Osman and He discloses the display object is a real object imaged in the second real space (He, ¶0007, “the background behind the meeting participant is also modified (for example, by blurring or deleting it) to preclude the need for tidying up the conferencing space.” ¶0013, “This embodiment is useful when a room is messy or cluttered or contains items that the video conferencing participant in the image does not want the other participants to see. The background can be modified by blurring the background, or the background can simply be made a given color, another background video, or be deleted.”).

As to claim 15, claim 1 is incorporated and the combination of Osman and He discloses the display control unit adjusts the amount of change to the display object according to sensitivity of the first user to change (Osman, ¶0146, “The transition from the non-transparent mode to fully transparent or simulated transparent mode may be done gradually depending on the intensity of the game play that was rendering on the screen of the HMD of the user to allow the user to transition from the virtual environment to the real-world environment.” ¶0151, “The gradual change in the images being rendered on the optics screen during the transition from non-transparent mode to semi-transparent, simulated transparent or fully transparent mode is especially useful when the user is fully immersed in a high-intensity game and the shifting in gaze forces a transition from a high-intensity scene to a low-intensity scene or a static scene of the real-world.”).

As to claim 16, claim 14 is incorporated and the combination of Osman and He discloses when the appearance of the real object is in a state deviated from a given trend, the display control unit performs control for changing the appearance of the (He, ¶0007, “the background behind the meeting participant is also modified (for example, by blurring or deleting it) to preclude the need for tidying up the conferencing space.” ¶0013, “This embodiment is useful when a room is messy or cluttered or contains items that the video conferencing participant in the image does not want the other participants to see. The background can be modified by blurring the background, or the background can simply be made a given color, another background video, or be deleted.”).

As to claim 17, the combination of Osman and He discloses an information processing method, wherein a processor performs processing including: determining a gazing state or a non-gazing state of a first user present in first real space, for a display object displayed by a display device of the first user, the display object being associated with second real space different from the first real space; and changing appearance of the display object when the gazing state has been changed to the non-gazing state (See claim 1 for detailed analysis.).

As to claim 18, the combination of Osman and He discloses a recording medium that has, recorded therein, a program for causing a computer to function as: a determining unit that determines a gazing state or a non- gazing state of a first user present in first real space, for a display object displayed by a display device of the first (See claim 1 for detailed analysis.).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
as to independent claim 4, the prior art references disclose various limitations of the claim. However the prior arts do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations:
changes the appearance of the display object when the first user is in the non-gazing state for the display object, after performing control to output an attracting region at a position spaced apart from the display object, the attracting region being for attracting a line of sight of the first user.

a sound control unit that outputs sound information having a sound image localized at a position spaced apart from the display object, wherein the display control unit changes the appearance of the display object when the first user is in the non-gazing state for the display object, after the sound information has been output.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YU CHEN/Primary Examiner, Art Unit 2613